Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Regarding claim 1, “faring” (lines 12 and 14) has been changed to 
--fairing--.
	Regarding claim 22, “faring” (line 15) has been changed to --fairing--.
Examiner’s Comments
The Specification filed on 04/11/2022 has been entered by the Examiner.
The Drawings filed on 04/11/2022 has been approved by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The recitations of the specific features of a deployable fairing system in claim 1 including especially the construction of at least one intermediate configuration between the fully retracted configuration and the fully deployed configuration a controller communicatively coupled to the at least one sensor to receive information representative of the at least one condition, and communicatively couple to control the at least one actuator in response to at least the at least one condition to deploy the deployable fairing into at least one intermediate configuration between the fully retracted configuration and the fully deployed configuration and to stop deploying the deployable fairing with the deployable fairing in the at least one intermediate configuration is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of a method of operation in a deployable fairing system, the deployable fairing system including at least one intermediate configuration between the fully retracted and the fully deployed configuration in claim 22 including especially the construction of the method comprising providing signals by the controller to cause at least one actuator to move the deployable fairing into one of the fairing configurations that corresponds to the determined amount of deployment is not taught nor is fairly suggested by the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612